          Case 1:17-cv-01047-ESH Document 82 Filed 03/31/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  DEMOCRACY PARTNERS, et al.,

                           Plaintiffs,

                  v.                                    Civil Action No. 17-1047 (ESH)

  PROJECT VERITAS ACTION FUND, et al.,

                          Defendants.




                                               ORDER

       Before the Court is defendants’ motion for summary judgment (ECF No. 63). For the

reasons stated in an accompanying Memorandum Opinion, it is hereby

       ORDERED that the defendants’ motion for summary judgment is GRANTED IN

PART AND DENIED IN PART; it is further

       ORDERED that defendants’ motion for summary judgment is GRANTED as to

plaintiffs’ claims for trespass and breach of fiduciary duty; it is further

       ORDERED that defendants’ motion for summary judgment is DENIED as to plaintiffs’

claims for fraudulent misrepresentation, unlawful wiretapping, and civil conspiracy.

       It is further

       ORDERED that on or before April 20, 2020, the parties shall confer and file a joint

status report proposing a schedule for further proceedings.



                                                       _______________________
                                                       ELLEN S. HUVELLE
                                                       United States District Judge
Date: March 31, 2020
